Citation Nr: 0531326	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteochondritis 
dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 through 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran requested a traval board hearing in this matter.  
VA scheduled four hearings in response to the veteran's 
request.  In particular, hearings were scheduled in July 
2004, September 2004, June 2005, and September 2005.  The 
veteran failed to appear at each of these four hearings.  The 
case is now before the Board for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks service connection for a knee disability 
that he contends arose in 1980 during basic training for the 
United States Marine Corps.  The veteran's claim, his 
representative's statement, his available service medical 
records, and private treatment records have been reviewed.

"VA will make as many requests as are needed to obtain 
relevant records from a Federal department or agency.  These 
records include...service medical records [and] medical and 
other records from VA medical facilities...VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them."  38 C.F.R. § 3.159(c)(2) 
(2005).

The veteran claims that he was treated for a knee injury 
while in service.  In particular, he references treatment in 
March 1980 and May 1980 at military medical facilities in 
Paris Island, South Carolina and Camp Lejeune, North 
Carolina, respectively.  Records regarding this in-service 
treatment do not appear in the claims folder.  

The RO requested the veteran's service medical records 
several times and a partial record does exist in the claims 
folder.  However, the record does not contain reports from 
the in-service treatment referred to by the veteran.  A 
review of the claims file does reveal that there is a missing 
folder for this veteran's service medical record.  A November 
2001 email from the Records Management Center (RMC) indicates 
that the veteran's missing folder was sent to the RO in 
November 2001; however, a December 2001 email in reply notes 
that the file was never received.  No further follow up 
appears in the record.  Thus, additional development is 
required.  38 C.F.R. § 3.159(c)(2) (2005).

This case is REMANDED to the RO via the AMC for the following 
actions:

1. Obtain the veteran's complete service 
medical record.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche. 
Associate all records and responses with 
the claims file.

2. Readjudicate the veteran's claim for 
service connection for osteochondritis 
dissecans of the left knee.  If any 
benefit sought remains denied, issue an 
SSOC to the veteran and his 
representative.  After they have been 
given an opportunity to respond to the 
SSOC, the claims file should be returned 
to this Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


